*911PER CURIAM.
*749The defendant, Anthony Carter, appeals from the judgment of the trial court dismissing *750in its entirety his motion to correct an illegal sentence. Having thoroughly reviewed the defendant's claims on appeal, we conclude that they are wholly without merit. We agree with the state, however, that the trial court should have denied rather than dismissed the defendant's claim that the sentencing court, under the circumstances of this case, was not authorized by statute to impose consecutive sentences with respect to the defendant's convictions. The court properly dismissed the remainder of the defendant's claims.
The form of the judgment is, in part, improper, and the case is remanded with direction to render judgment denying that portion of the defendant's motion to correct an illegal sentence that claims that the court lacked statutory authority to impose consecutive sentences and dismissing the remainder of the motion.